Citation Nr: 0202571	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  90-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to a compensable disability evaluation for 
head laceration scar residuals.

4.  Entitlement to a compensable disability evaluation for 
neck shell fragment wound scar residuals.

5.  Entitlement to a compensable disability evaluation for 
right arm shell fragment wound scar residuals.

6.  Entitlement to a compensable disability evaluation for 
right tibial scar residuals.

7.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1948 to February 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
St. Petersburg Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter has been previously remanded by the Board on 
three separate occasions.  

As part of its December 1996 decision, the Board remanded the 
issues of entitlement to service connection for a hearing 
loss disability and entitlement to service connection for 
headaches.  In a February 1998 rating determination, the RO 
granted service connection for bilateral hearing loss 
disability and headaches.  These decisions constitute a full 
grant of the benefits sought, and these issues are no longer 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 
1997).

In its February 1998 decision, the RO also granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation, effective October 1, 1996.  In an August 1998 
rating determination, the RO increased the veteran's PTSD 
disability evaluation from 10 to 30 percent, effective 
October 1, 1996.  The veteran has perfected this issue for 
appeal. 


FINDINGS OF FACT

1.  A low back disorder, to include degenerative joint and 
disc disease of the lumbar spine, was not present until more 
than one year after service and is unrelated to service.

2.  A cervical spine disorder, to include degenerative joint 
disease of the cervical spine, is attributable to a service-
connected injury.

3.  The veteran's head laceration scar results in moderate 
disfigurement and is tender and painful.  

4.  The veteran's neck shell fragment wound scar is painful 
and tender to the touch.  

5.  The veteran's right tibia scar is not tender or painful 
or ulcerated or poorly nourished and does not cause 
limitation of function of the right leg or knee.

6.  The veteran's right arm shell fragment wound scar is not 
tender or painful or ulcerated or poorly nourished and does 
not cause limitation of function of the right arm.  

7.  PTSD is productive of considerable social and industrial 
impairment.



CONCLUSIONS OF LAW

1.  A low back disorder, to include degenerative joint and 
disc disease, was not incurred in or aggravated by service, 
nor may degenerative joint disease be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A cervical spine disorder, to include degenerative joint 
disease, is proximately due to the service-connected cervical 
spine injury.  38 C.F.R. § 3.310 (2001).

3.  The criteria for a 10 percent evaluation for head 
laceration scar residuals based upon disfigurement have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), Diagnostic Code 7800 (2001).

4.  The criteria for a 10 percent disability evaluation for 
head laceration scars based upon pain and tenderness have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), Diagnostic Code 7804 (2001).

5.  The criteria for a 10 percent evaluation for neck scar 
residuals have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), Diagnostic Code 7804 (2001).

6.  The criteria for a compensable disability evaluation for 
right arm shell fragment wound scar residuals have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), Diagnostic Codes 7803, 7804, 7805 (2001).

7.  The criteria for a compensable disability evaluation for 
right tibial scar residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), Diagnostic 
Codes 7803, 7804, 7805 (2001).

8.  PTSD is 50 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOCs, and the SSOCs, informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting.  The veteran was also afforded 
VA examinations during the course of his appeal.  Moreover, 
he has appeared at a personal hearing before the undersigned 
Board Member on two separate occasions.  As a result of an 
October 1996 hearing before the undersigned Board Member, all 
issues except for the increased evaluation for PTSD, which 
was not before the Board at that time, were remanded for 
further development, to include VA examinations, which were 
performed in February 1997.  

At the time of his October 2001 hearing, the veteran was 
informed of his ability to submit additional evidence and to 
submit a waiver for all information received following the 
hearing.  The veteran was also informed that the record would 
be kept open for a period of 60 days to allow submission of 
additional evidence.  In November 2001, the veteran submitted 
additional evidence pertinent to his claim and waived his 
right to have the additional evidence first reviewed by the 
RO.  VA has met all VCAA and 38 C.F.R. § 3.103 duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection is warranted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disease or injury, such shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

A review of the record demonstrates that the veteran 
sustained a shell fragment wound to his neck in September 
1950 while inservice.  

Service examinations performed in March 1952, November 1958, 
September 1961, and February 1968 revealed normal findings 
for the neck, spine, and upper and lower extremities.  On his 
February 1968 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had had any recurrent back pain or bone, joint, or other 
deformity.  

At the time of a February 1982 VA examination, the veteran 
was noted to walk with a limp.  There were no abnormal 
curvatures of the spine.  The hips were level.  Cervical 
range of motion was forward bending to 40 degrees, backward 
bending to 40 degrees, lateral bending to 30 degrees, and 
rotation to 50 degrees.  Range of motion for the dorsolumbar 
spine was as follows:  forward bending 85 degrees, backward 
bending 20 degrees, lateral bending 25 degrees to each side, 
and rotation to 30 degrees each side.  The veteran's 
fingertips were 10" from the floor on bending.  Straight leg 
raising was to 70 degrees, bilaterally.  The lower 
extremities were of equal length.  X-rays of the lumbar spine 
revealed narrowing minimal interspace between L5 and S1.  X-
rays of the cervical spine showed minimal cervical spine 
osteoarthritis.  Diagnoses of osteoarthritis of the cervical 
spine and lumbar disc disease L5-S1 were rendered.  

In October 1985, the veteran had a soft tissue mass removed 
from the posterior aspect of his neck.  

At the time of an April 1989 VA examination, the veteran was 
noted to have a normal gait and did not appear to be in 
distress.  Examination of the cervical spine revealed that 
range of motion was normal in all directions and that there 
was a well healed scar just below the occiput.  The examiner 
noted that a CT scan performed in October 1988 had revealed a 
small posterior osteophyte at C5-6.  It was the examiner's 
impression that the veteran had a history of shell fragment 
wound, right arm and neck, with no residuals in the right 
arm, with small posterior osteophytes at C5-6.  

In an August 1990 report, the veteran's private physician, J. 
S., D.C., indicated that the veteran had reported having 
severe low back pain inservice.  Physical examination 
performed at that time revealed point tenderness on the right 
side of the spine.  X-rays of the spine failed to reveal any 
evidence of recent fractures, deformities, malformations, or 
osseous pathologies.  There was a decrease in the normal 
lordotic curve.  

At the time of his August 1990 hearing, the veteran reported 
that he had hurt his back lifting sand bags.  He noted that 
he was not hospitalized for it.  He testified that he did not 
injure his back in a 1954 automobile accident.  The veteran 
noted that he injured his neck in the accident.  He stated 
that he was first treated for his back 12 years after his 
release from service.  

The Board remanded this matter for additional development in 
September 1991.  

In an April 1993 outpatient treatment record, the veteran's 
private physician, W. S., M.D., indicated that the veteran 
reported that he felt that his back injury was related to 
lifting performed while Vietnam.  It was Dr. S' impression 
that the veteran had diffuse degenerative changes in both the 
thoracic and lumbosacral spine.  Dr. S. noted that the 
veteran had diffuse degenerative changes in both the thoracic 
and lumbosacral region with periodic episodes of severe 
incapacitating pain secondary to both soft tissue injury as 
well as exacerbation of his arthritis.  Given the veteran's 
relatively young age for his extensive arthritis, Dr. S. felt 
that it was likely that his past history consistent with 
heavy loading of his back as required during his tour in 
Vietnam certainly contributed to his spinal osteoarthritis.

At the time of an October 1996 hearing before the undersigned 
Board Member, the veteran testified that he injured his back 
when lifting sandbags while in Vietnam.  He indicated that 
this occurred in 1965 or 1966.  The veteran also testified as 
to having sustained a shrapnel wound to his head and having 
pain in his neck with certain movements after that.  He 
further indicated that he had been told by a VA physician 
that the injury he sustained to his back inservice was 
possibly related to his current low back problems.  The 
veteran stated that this had taken place over many years and 
was getting worse.  He further noted that he had had periodic 
treatment for his back since service.  He also testified that 
the VA neurologist would not write a statement linking his 
current back problems to his period of service.  

In December 1996, the Board remanded this matter for 
additional development, to include a VA examination, with the 
examiner being requested to provide an opinion as to the 
etiology of any current neck or back disorder.  

In February 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
neck pain since his head injury.  The neck pain was sharp 
when he turned to the left or right.  He also felt grinding 
in the neck and radiation of sharp pain to the left upper arm 
or elbow.  There was no paresthesia or weakness of the upper 
extremities.  Cervical spine range of motion was as follows:  
forward flexion to 30 degrees, dorsal extension to 30 
degrees, lateral flexion 20 degrees to the right and left, 
and lateral rotation 15-20 degrees both sides.  

As to his lumbar spine, the veteran complained of back pain 
on straining, bending, or lifting.  He had mild numbness on 
the right thigh in the lateral surface, which sometimes 
occurred when he was walking.  He had no history of 
incontinence.  The veteran complained of urinary frequency 
during the acute pain.  He took two salicylate tablets two 
times per day for the pain.  

The veteran removed his shoes, socks, and pants without 
difficulty.  He had no difficulty getting up or down to the 
examining table.  Gait and posture were normal.  Forward 
bending was to 80 degrees while backward extension was to 10-
15 degrees with sharp pain during this maneuver.  Lateral 
bending was 25 degrees on the left and 15 degrees on the 
right.  Lateral rotation was to 15 degrees on both sides.  
Ankle and knee jerks were +2 bilaterally.  There was no 
sensory loss or atrophy.  X-rays of the cervical and lumbar 
spine revealed diffuse degenerative changes.  Results of an 
MRI which had been performed in October 1996 showed L5-S1 
left paracentral herniated disc and L1-2 and L3-4 disc bulge.  
Diagnoses of degenerative disc and joint disease of the 
cervical and lumbar spine were rendered.  

In an October 1997 addendum report, the examiner indicated 
that he had carefully reviewed the voluminous claims folder 
and service medical records, including 1958, 1961, and 1968 
examinations.  

The examiner noted that the veteran claimed that his back 
condition was related to having lifted many sandbags when his 
unit made a bunker while in Vietnam 28 years ago.  The 
examiner indicated that the available service medical records 
did not reflect complaints of back problems described by the 
veteran, including the discharge examination.  The examiner 
observed that the veteran was in the military for 20 years 
and that he apparently worked as a radio operator for 19 
years.  He further noted that after the veteran left the 
military he worked in various jobs such as construction and 
carpentry, and also as a maintenance man for Atlantic 
University.  He had also owned an auto body shop.  

He noted that the veteran first filed for compensation for a 
back problem in 1981.  He observed that the first available 
X-ray of the lumbar spine was in 1982, which showed minimal 
narrowing of the L5, S1 interspace.  He indicated that the 
veteran did not have a chief complaint of back pain in 
reviewing the various medical records from private doctors 
and the VA except for one purposely for compensation.  

The physician noted that degenerative joint and disc disease 
was a slow process.  He further observed that the veteran had 
various jobs involving repetitive back movements for several 
years after he left service.  The physician stated that as 
the veteran had no record of back complaints from 1948 to 
1982, the degenerative joint disease of the back could not be 
related to military service.  

In a May 1998 letter, the veteran disagreed with the opinion 
of the VA examiner.  He noted that his back pains did not 
begin until "1966, 67, 68," so that that the results of the 
examinations performed in 1958 and 1961 were irrelevant.  He 
further indicated that he was treated at the dispensary with 
pills.  He stated that he walked with a hump for over a 3 
month period.  The veteran indicated that he was in charge of 
a radio outpost on a mountain and that they had to build 
bunkers.  He stated that the sandbags were too much for his 
age at that time.  He further indicated that he always had a 
helper to lift heavy loads when he was a carpenter.  He also 
noted that he was not allowed to lift more than 20 pounds 
when he was a maintenance man at FAU.  The veteran further 
reported that he went to a chiropractor for three months 
three times per week in 1979-1980 because of his back and 
neck.  He further stated that his cervical spine disorder had 
been with him since he had been wounded in Korea and again in 
Germany.  

Treatment records received subsequent to this time 
demonstrate continuing treatment for cervical and lumbar 
spine disorders.  

At the time of his October 2001 hearing, the veteran 
testified that he injured his back inservice.  He noted that 
the injury took place when building bunkers in Vietnam.  He 
reported that he was placed on bedrest and sent back to work.  
The veteran stated that he could not remember when he hurt 
his back or neck.  He noted that one private physician had 
said that his back was related to service.  


Lumbar Spine

Service connection is not warranted for a low back disorder, 
to include degenerative joint and disc disease.  While the 
veteran claims that this disorder started inservice, he has 
not claimed that it was incurred as a result of a combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

As noted above, the available service medical records do not 
reveal any complaints or findings of a low back disorder in 
service.  On the veteran's February 1968 service separation 
examination, normal findings were reported for the spine and 
lower extremities.  On his service separation report of 
medical history, the veteran indicated that he was not having 
and had not had back trouble of any kind, arthritis, or 
rheumatism, or any bone, joint, or other deformity. 

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that his low back disorder is related 
to service, the Board notes that he is competent to report 
symptoms and pain he experienced inservice; however, he is 
not qualified to render an opinion as to etiology of this 
disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his back 
pain and continuous pain resulting therefrom, are in conflict 
with the service medical records, the reports of medical 
history, and the initial treatment records following service.  
The objective medical evidence is more probative than the 
veteran's more recent assertions of continuous symptoms since 
service.  

The Board also notes the opinion of the veteran's private 
physician, Dr. S., who stated that given the veteran's 
relatively young age, it was felt that it was likely that his 
past history consistent with heavy loading of his back as 
required during his tour in Vietnam certainly contributed to 
his spinal osteoarthritis.  Dr. S' opinion was based upon the 
history provided by the veteran as well as a physical 
examination.  

The February 1997 and October 1997 VA examiner's opinion that 
as the veteran had no record of back complaints from 1948 to 
1982, the degenerative joint disease of the back could not be 
related to military service is more probative as to the issue 
of service connection for a low back disorder.  It was based 
upon an entire review of the veteran's claims folder as well 
as a thorough physical examination.  Moreover, in reaching 
this opinion the VA examiner cited specific treatment 
records, as opposed to generalizations, as the basis for his 
opinion.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current low back disorder, 
including degenerative joint and disc disease is not related 
to the veteran's period of service or the one year period 
immediately following service.  Therefore, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

Cervical Spine

As to the veteran's neck disorder, to include degenerative 
joint disease, the Board notes that the veteran has related 
his neck problems to two events; as residuals of his shell 
fragment wound and/or as residuals of an automobile accident.  
The provisions of 38 U.S.C.A. § 1154(b) do not apply to the 
motor vehicle accident.  The provisions of 1154(b) would 
apply to the shell fragment wound.  

Service connection is warranted for the veteran's current 
cervical spine disorder as secondary to his service-connected 
shell fragment wounds to the neck.  As previously noted, 
normal findings were reported for the veteran's neck and 
upper extremities at the time of his separation from service.  
The veteran also did not report any problems with his neck on 
his service separation report of medical history.  The Board 
does note that at the time of the veteran's April 1989 VA 
examination, it was the examiner's impression that the 
veteran had a history of shell fragment wound, right arm and 
neck, with no residuals in right arm, with small posterior 
osteophytes at C5-6.  The reason for this diagnosis is not 
clear.  However, regarding the issue of proximate causation, 
the only information directly on point is this examiner's 
statement that there is a shell fragment wound with 
osteophytes.  This case has been in appeal status since 1990 
and has been repeatedly remanded.  Our attempts to obtain a 
more detailed opinion failed.  Therefore, service connection 
is granted.

Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Scars

The Board notes that the veteran has scars and/or residuals 
of fragment wounds.  However, there is no indication that 
there has been muscle damage.  Therefore, the Board will not 
address the rating criteria governing muscle groups.

In accordance with the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for disfiguring scars of the head, face, 
or neck, the assignment of a 50 percent schedular evaluation 
is authorized where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
bilateral disfigurement.  A 30 percent evaluation is provided 
for severe disfigurement especially if there is a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 10 
percent evaluation is provided for moderate disfigurement.  A 
noncompensable rating is provided for slight disfigurement.  
However, when in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased.

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

A review of the record demonstrates that in March 1982, the 
RO granted service connection for residuals of a head 
laceration scar and assigned a noncompensable disability 
evaluation.  In a June 1982 rating determination, the RO 
granted service connection for shell fragment wound residual 
scars for the right arm and neck and assigned noncompensable 
disability evaluations.  

In April 1989, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
no recollection of a laceration to the right tibia and that 
he had no complaints referable to this area.  Physical 
examination revealed a scar which was approximately three 
inches in length in the right frontal area, that was neither 
depressed nor tender.  Examination of the cervical spine 
revealed a well-healed nontender scar just below the occiput.  
Range of motion of the cervical spine was normal in all 
directions.  Examination of the right arm revealed no 
evidence of a scar, with no muscle atrophy or weakness.  
Range of motion was normal.  Examination of the right tibia 
revealed small scars just below the right knee which were 
nontender.  Movement of the right tibia was normal.  
Diagnoses of a history of a shell fragment wound, right arm 
and neck, with no residuals in right arm, with small 
posterior osteophytes at C5-6 and a history of laceration of 
right tibia with no residuals, were rendered.  

At the time of an August 1990 RO hearing, the veteran 
reported having tenderness in the back of his neck where the 
scar was located.  

As to his facial scar, it was reported to begin at the 
hairline to the right side of the face and to extend over the 
eyebrow just short of the midline and then to turn up again 
into the hairline.  The hearing officer noted that it was a 
curved scar and that if it were linear, it would be between 5 
and 6 inches long.  The veteran indicated that he had had a 
couple of shrapnel pieces work their way out.  

In October 1996, the veteran appeared before the undersigned 
Board Member.  At the hearing, the veteran testified that the 
scar on his right forehead was tender but not painful.  He 
also noted that the scar on his neck was tender.  He further 
indicated that the scar on his right tibia was neither tender 
nor painful.  The veteran testified that many people asked 
him how he received his scars.  The veteran's representative 
indicated that his facial scars were disfiguring.  

In December 1996, the Board remanded this matter for further 
development, to include a VA examination.  

In February 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
complained of neck pain since his head injury.  Examination 
revealed scars on the forehead, scars on the right arm, scars 
in the elbow area, and scars in the right medial knee area.  
There were two scars below the elbow, one in the medial upper 
tibia area near the knee joint, three in the right side of 
the posterior neck, and a "U" shaped scar in the right 
frontal area.  There was no keloid formation.  The scars were 
nontender and well healed.  There were no cosmetic defects.  
There was no limitation of the function of the knee and elbow 
due to the scars and no sensory changes over the scars.  

At the time of his October 2001 hearing, the veteran 
testified that his head scar bothered him on a daily basis.  
He noted that it was tender and sore to the touch.  The 
veteran testified that he had received 49 stitches in his 
head.  He reported that he had had the scar for many years.  
The veteran's wife testified that people would ask her 
husband about the scar.  The veteran also noted that his neck 
scar was painful and tender to the touch.  He further 
indicated that he had no problems with his right arm scar or 
right tibia scar.  He stated that his tibia scar did not 
bother him.  

Subsequent to the hearing, the veteran submitted a November 
2001 letter from his private physician, J. S., M.D., which 
indicated that the scars on the veteran's neck and forehead 
were tender to touch and painful at times.  

Head Laceration Scar-Disfigurement

The above evidence demonstrates that the criteria for a ten 
percent disability evaluation under Diagnostic code 7800 have 
been met.  The veteran's forehead scar has been described as 
"U" shaped and to be approximately six inches in length.  
Pictures of the veteran's forehead scar reveal a somewhat 
indented, slightly discolored scar in the forehead area above 
the right eye.  The veteran and his wife have both testified 
that people question the veteran as to how he received that 
scar.  The above findings demonstrate that the veteran's scar 
more closely approximates that of moderate disfigurement.  

A 30 percent disability evaluation is not warranted as the 
veteran has not been shown to have severe disfigurement.  
There has been no involvement of the eyelids, lips or 
auricles, or demonstration of marked and unsightly deformity.  
In fact, the VA examiner noted that there were no cosmetic 
defects.  We conclude that this medical opinion establishes 
that the veteran does not have severe disfigurement.  To the 
extent that an evaluation is excess of 10 percent is sought, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

Head Laceration Scar-Other

A 10 percent disability evaluation is also warranted under 
Diagnostic Code 7804.  The veteran has reported having a 
tender and painful forehead scar at the time of each of his 
personal hearings.  For superficial scars that are tender and 
painful on objective demonstration, a 10 percent evaluation 
is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
While physical examination performed at the time of April 
1989 and February 1997 VA examinations revealed nontender and 
well-healed scars, the veteran has recently submitted a 
letter from his private physician indicating that his 
forehead scar in tender to the touch and painful at times.  
The evidence is at least in equipoise as to whether the 
veteran's forehead scar is tender and painful.  Resolving 
reasonable doubt in favor of the veteran, a 10 percent 
disability evaluation is also warranted for a tender and 
painful scar under Diagnostic Code 7804.  

A 10 percent disability evaluation is not warranted under 
Diagnostic Code 7803 as the veteran's scar has not been shown 
to be poorly nourished or to have repeated ulceration.  
Limitation of motion has also not been demonstrated as a 
result of the veteran's forehead scar.  Thus, a compensable 
disability evaluation is not warranted under Diagnostic Code 
7805.  

Neck Laceration Scar

The veteran has complained of painful and tender scars at the 
time of his three personal hearings.  While the veteran's 
scars were noted to be nontender at the time of both his 
April 1989 and February 1997 VA examinations, the veteran has 
submitted a November 2001 letter from his private physician 
indicating that his neck scar is tender and painful to the 
touch.  The evidence is at least in equipoise as to whether 
the veteran's neck laceration scar is tender and painful.  
Resolving reasonable doubt in favor of the veteran, a 10 
percent disability evaluation is warranted under Diagnostic 
Code 7804.

A 10 percent disability evaluation is not warranted under 
Diagnostic Code 7803 as the veteran has not reported that his 
neck scar is poorly nourished or has repeated ulceration nor 
have VA examinations revealed repeatedly ulcerated or poorly 
nourished scars.  


Right Tibia Scar

The preponderance of the evidence is against the claim for a 
compensable evaluation for a right tibia scar.  

At the time of his April 1989 VA examination, the veteran 
reported that he had no complaints referable to this area.  
Physical examination of the right tibia revealed small scars 
just below the right knee which were nontender.  Movement of 
the right tibia was found to be normal.  

At the time of his October 1996 hearing, the veteran 
testified that his right tibia was neither tender nor 
painful. Moreover, at the time of his February 1997 VA 
examination, the veteran was noted to have one scar in the 
medial upper tibia area near the knee joint.  There was no 
keloid formation and the scar was nontender and well healed.  
There were also no cosmetic defects and no limitation of the 
function of the knee or sensory changes over the scar.

Finally, at the time of his October 2001 hearing, the veteran 
stated that he had no problems with his right tibia scar and 
indicated that his tibia scar did not bother him.  

Based upon both the objective medical findings and the 
statements and testimony of the veteran, a compensable 
disability evaluation is not warranted under Diagnostic Codes 
7803, 7804, or 7805.  The veteran has not reported nor does 
the objective medical evidence show that the right tibia scar 
is tender or painful.  The veteran has also not reported nor 
has it been shown that there is limitation of function of the 
tibia resulting from the scar.  Moreover, the veteran has not 
reported nor has it been shown that the right tibia scar has 
repeated ulceration or is poorly nourished.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  



Right Arm Shell Fragment Scar

The preponderance of the evidence is against the claim for a 
compensable evaluation for a right arm scar.  

A physical examination of the right arm performed at the time 
of the veteran's April 1989 VA examination revealed no 
evidence of a scar, with no muscle atrophy or weakness.  
Range of motion was normal.  A diagnosis of a history of a 
shell fragment wound of the right arm, with no residuals in 
the right arm, was rendered at that time. 

At the time of the veteran's February 1997 VA examination, 
two scars were noted below the elbow.  The scars were 
nontender and well healed.  There were no cosmetic defects 
and no limitation of function of the elbow due to the scars.

At the time of his October 2001 hearing, the veteran 
testified that he had no problems with his right arm scar.  

Based upon both the objective medical findings and the 
statements and testimony of the veteran, a compensable 
disability evaluation is not warranted under Diagnostic Codes 
7803, 7804, or 7805.  The veteran has not reported nor does 
the objective medical evidence show that the right tibia scar 
is tender or painful.  The veteran has also not reported nor 
has it been shown that there is limitation of function as a 
result of the right arm scar.  Moreover, the veteran has not 
reported nor has it been shown that the right arm scar has 
repeated ulceration or is poorly nourished.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

PTSD

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent disability evaluation.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.  In this case, neither 
version is more favorable.

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there had been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC (OGC Prec. 
9- 93) (1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2001).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of staged ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In Meeks 
v West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

In November 1996, the veteran requested service connection 
for PTSD.  Along with his statement in support of claim, the 
veteran forwarded a photocopy of a PTSD questionnaire.  In 
the answer section, the veteran indicated that he was 
nervous, easily agitated, lacked confidence, and had 
nightmares and restless sleep.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that at the time of an October 
1996 outpatient visit, the veteran was noted to be retired 
and to have last worked as a mechanic six years earlier.  
Mental status examination revealed a neutral mood with a 
constrictive affect.  The veteran complained of periods of 
irritability and his wife noted periods of depression.  He 
denied crying spells and suicidal and homicidal thoughts.  
His sleep was noted to be "lousy" in that he woke up five 
or six times per night.  He also reported having nightmares.  
The veteran further noted having flashbacks and indicated 
that he startled very easily and was always on guard.  

At the time of a November 1996 outpatient visit, the veteran 
reported that he was retired on Social Security and that his 
wife was employed.  The veteran noted reexperiencing 
traumatic thoughts through intrusive thoughts and nightmares.  
His wife described his sleep as very restless, with jerking 
and thrashing in his sleep.  The veteran reported having 
nightmares but could not recall their content.  He also noted 
having an occasional flashback but was not aware of what 
triggered it.  He tried to avoid stimuli associated with war.  
He reported feeling like a loner and was detached from 
everyone.  He displayed a restricted range of affect.  He 
also had problems with intimacy.  He reported significant 
symptoms of increased arousal.  Sleep disturbance, 
irritability, outbursts of anger, difficulty concentrating, 
easy startling, and hypervigilence were also noted.  The 
veteran reported having one friend that he would talk to.  

Mental status examination revealed that the veteran was well 
groomed.  He was alert and oriented times three.  He was 
coherent and had a mildly depressed mood.  His affect was 
constricted.  There was no thought disorder.  His memory was 
impaired and he had difficulty with concentration.  His 
judgment was not impaired and he had no suicidal ideations, 
plan, or intent.  Diagnoses of PTSD, mood disorder features 
present, and memory impairment, were rendered.  

At the time of a November 1996 follow-up visit, the veteran 
described himself as moody and indicated that he would stay 
irritable for a few days at a time.  He noted that he was not 
sleeping well and that he had nightmares.  He also reported 
having a poor memory and difficulty with remembering.  His 
wife indicated that he was continuously nervous about things.  
She described him as avoidant and pessimistic.  He reported 
having minimum social contact since his war experiences.  

At the time of a December 1996 visit, the veteran continued 
to complain of insomnia.  His wife again noted that he was 
very jumpy in bed. He reported that his concentration was 
"lousy".  His mood was neutral with no crying spells.  
There were no signs of psychosis and the veteran was alert 
and oriented.  He denied any homicidal or suicidal ideations.  
His wife indicated that he was irritable at times but that it 
was not constant.  He reported becoming depressed around the 
holidays.  A diagnosis of PTSD with avoidant personality 
traits was rendered.  

In a December 16, 1996, interdisciplinary treatment plan 
report, the veteran was noted to have a GAF score of 70.  

At the time of a February 1997 VA psychiatric examination, 
the veteran complained of extremely poor sleep and waking up 
often during the night.  He stated that he had nightmares but 
that he could not remember the content of them.  He also 
reported having a short fuse, being easily distracted, and 
having a short memory.  

The examiner found that the veteran was pleasantly 
cooperative during the interview.  He stated that he kept in 
close contact with his new wife's children.  He also reported 
spending time puttering around the house and playing golf.  
He indicated that he had a few friends and that he had plans 
to travel extensively with his wife after she retired.  His 
memory was extremely poor and his concentration was fair.  
There were no indications of any homicidal or suicidal 
ideation.  There were also no indications of hallucinations 
or delusions.  His mood was good and his affect was 
appropriate to the situation.  His judgment was fair and his 
insight appeared to be limited.  He was oriented in all three 
spheres.  His dress and hygiene were good.  He appeared 
capable of handling his own money.  A diagnosis of mild PTSD 
was rendered.  The examiner assigned a GAF score of 65.  

In an October 1997 addendum report, the examiner indicated 
that after reviewing the veteran's previous unavailable 
claims folder, it was his opinion that the veteran was 
suffering from mild to moderate PTSD.  

In a February 1998 rating determination, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation.  

In his February 1998 notice of disagreement, the veteran 
stated that he strongly disagreed with the 10 percent rating 
given for his PTSD.  He indicated that he had many problems, 
including startling very quickly, having violent jerks, 
angering extremely quickly, and having few friends.  The 
veteran reported that he would become extremely frustrated.  

In an August 1998 rating determination, the veteran's PTSD 
evaluation was increased from 10 to 30 percent, effective the 
date of his request for service connection.  

Outpatient treatment records received subsequent to the 
examination demonstrate that at the time of a January 1998 
outpatient visit, the veteran was found to be alert and 
oriented with no evidence of psychosis.  He denied any 
suicidal or homicidal ideation.  He did have anticipatory 
anxiety regarding chores around the house.  His mood was 
indifferent and dysthymic on occasion.  He denied 
irritability, worry, and rumination.  He indicated that his 
sleep continued to be disturbed from 11:00 PM to around 3:00 
AM.  The veteran noted waking up sweating and with a rapid 
heartbeat.  His appetite was good and he had no 
hallucinations.  His speech was not entirely spontaneous but 
guarded.  The veteran reported that he had angry outbursts 
and walked out to avoid any conflict with his wife when he 
started to lose his temper.  A diagnosis of mild PTSD with 
depressive feature was rendered.  

At the time of his October 2001 hearing, the veteran reported 
that he was seeking continuous treatment at the West Palm 
VAMC for his PTSD.  He indicated that he was on Valium and 
Naperdone.  He noted that he had not been hospitalized for 
his PTSD in the last six months.  He further reported that he 
had been seeing a private physician for his PTSD.  The 
veteran stated the he was unable to concentrate.  He also 
testified as to getting upset easily and having difficulty 
sleeping at night.  He further reported having dreams but 
could not remember their content.  He noted that it would 
take him awhile to fall back to sleep after waking up.  He 
stated that he was a stay at home type of guy and that he 
only went to church once in a while.  He also noted having 
feelings of depression and difficulty getting going in the 
mornings.  He further reported having difficulty with memory 
problems on a daily basis.  The veteran indicated that he did 
not have feelings of wanting to hurt anyone.  He noted that 
he felt that he had become worse in the past six months.  

Subsequent to the October 2001 hearing, the veteran submitted 
copies of treatment records from his private physician.  In a 
November 2001 record, the veteran was noted to have been 
fully depressed for a year and to have felt more isolated 
during this time period.  The veteran did not have any 
suicidal ideation at the time of the visit.  His sleep was 
noted to poor and his appetite was ok.  He had a low energy 
level and decreased sex interest.  His appearance was casual.  
He was alert and his speech was appropriate.  His attitude 
was cooperative and his thoughts were appropriate.  He had no 
hallucinations or delusions.  He was found to have recent 
memory deficits.  He was depressed, anxious, and easily 
distractible.  There were no preoccupations.  His impulse was 
intact.  A diagnosis of PTSD was rendered with a GAF score of 
50 being assigned.  

The Board notes that there is a conflict in the evidence 
during the appeal period.  Differing GAFs have been entered 
and the PTSD manifestations have been described in various 
terms.  The Board concludes that the disorder has not 
significantly changed during the appeal period and that a 
uniform rating is warranted.

A 50 percent evaluation requires considerable impairment 
under the old criteria.  At the time of a November 1996 
outpatient visit, the veteran was found to be coherent and 
only mildly depressed.  There was no thought disorder.  His 
memory and judgment were not impaired and he had no suicidal 
ideations, plan, or intent.  In the December 16, 1996, 
interdisciplinary treatment plan report, the veteran was 
noted to have a GAF score of 70, reflecting some mild 
symptoms.  A diagnosis of mild PTSD was rendered at the time 
of the veteran's February 1997 VA examination, with the 
examiner assigning a GAF score of 65.  Moreover, in his 
October 1997 VA addendum report, the examiner indicated that 
after reviewing the file, he determined that the veteran was 
suffering from mild to moderate PTSD.  Furthermore, a 
diagnosis of mild PTSD with depressive features was rendered 
at the time of a January 1998 visit.  

At the time of his October 1996 VA outpatient visit, the 
veteran was noted to have constricted affect.  A restricted 
range of affect was reported at the time of a November 1996 
visit.  However, at the time of his February 1997 VA 
psychiatric examination, the veteran's affect was noted to be 
appropriate to the situation.  His speech has not been found 
to be circumstantial, circumlocutory, or stereotyped.   The 
veteran has also not reported having panic attacks more than 
once a week.  He has also not been shown to have impaired 
judgment.  His judgment was found not to be impaired at the 
time of November 1996 visit.  It was found to be fair at the 
time of the February 1997 VA examination.  There have also 
been no problems reported with regard to abstract thinking.  
As to having difficulty maintaining effective social 
relationships, the Board notes that the veteran has been 
married throughout the course of this appeal.  He has also 
reported having at least one close friend with whom he played 
golf and went fishing.  Moreover, at the time of his February 
1997 VA examination, the veteran reported having a good 
relationship with his wife's children.  As to problems with 
work, the Board notes that the veteran retired in receipt of 
Social Security benefits.  There is no indication that he 
retired as a result of a psychiatric disability.  

However, not all the evidence is negative.  The veteran has 
provided testimony and his spouse has provided evidence.  It 
is clear that the parties were reporting evidence in a 
historical fashion, rather than stating that the veteran 
became worse on the day of the hearing.  The Board notes that 
the veteran testified that he had had an increase of symptoms 
relating to his PTSD.  He further indicated that he was 
seeking treatment on a continuous basis and that he had been 
going to his private physician.  The veteran reported an 
inability to concentrate and having quite a bit of difficulty 
sleeping.  He also noted that going to church was his only 
social event.  Outpatient treatment records received 
subsequent to the October 2001 hearing reveal that the 
veteran had a GAF score of 50 assigned.  Scores ranging from 
41 to 50 reflect serious symptoms.  As such, the Board is of 
the opinion that a 50 percent disability evaluation is 
warranted under both the old and new rating criteria.  
Although there is a conflict in the evidence, the testimony 
provided is consistent with the subsequently developed 
evidence.  

An evaluation in excess of 50 percent is not warranted under 
either the old or new  code as severe social and industrial 
impairment has not been demonstrated.  There have been no 
findings of suicidal ideation or obsessional rituals which 
interfere with routine activities.  The veteran's speech has 
not been found to be intermittently illogical, obscure, or 
irrelevant.  Near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively, have also not been found or reported.  While the 
veteran has reported having irritability, there have been no 
periods of violence.  Spatial disorientation and neglect of 
personal appearance and hygiene have also not been 
demonstrated.  The Board also notes that the veteran still 
maintains an effective relationship with his wife.  Thus an 
evaluation of 70 percent, the next higher evaluation is not 
warranted.  

Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities.  It has 
not been shown that the veteran has been recently 
hospitalized for any residuals related to his scars.  The 
veteran is currently retired.  He has stated that his 
retirement was not as a result of a disability. 

As to the PTSD, the Board notes that the veteran has not been 
recently hospitalized.  Moreover, as noted above, the veteran 
is in receipt of social security as a result of retirement 
not as a result of disability.  

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history and 
treatment for his service-connected disabilities as reflected 
in the record.  Fleshman v. Brown, 9 Vet. App. 548, 552-53 
(1996).  Accordingly, referral of the veteran's claim for 
consideration of an extraschedular rating is not warranted 
and assignment in the first instance, if that were authorized 
is not warranted.  



ORDER

Service connection for a cervical spine disorder, to include 
degenerative joint disease of the cervical spine, is granted.  

Service connection for a low back disorder, to include 
degenerative joint and disc disease of the lumbar spine, is 
denied.  

A 10 percent evaluation for head laceration scar residuals 
based upon moderate disfigurement is granted, subject to 
regulations governing the payment of monetary benefits.

A separate 10 percent evaluation for head laceration scar 
residuals based upon pain and tenderness is granted, subject 
to regulations governing the payment of monetary benefits.

A 10 percent evaluation for neck shell fragment wound scar 
residuals is granted, subject to regulations governing the 
payment of monetary benefits.

A compensable disability evaluation for right arm shell 
fragment wound scar residuals is denied.

A compensable disability evaluation for right tibia scar 
residuals is denied.  

A 50 percent evaluation for PTSD is granted subject to 
regulations governing the payment of monetary benefits.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.







 



